Opinion issued February 5, 2009

 






In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00291-CV



NATIONAL CREDIT ACCEPTANCE, INC., Appellant

V.

CHRIS LANIER, Appellee



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 902770



MEMORANDUM OPINION	Appellant National Credit Acceptance, Inc. has failed to timely file a brief.  See
Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that
this appeal was subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a
brief.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.